DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office is in response to correspondence filed 05 June 2019 in reference to application 16/432,247.  Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 6, 9, 11, 12, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PAP 2018/0075847) in view of Landry et al. (US PAP 2013/0158980).

Consider claim 1, Lee teaches a computer-implemented method for managing a dialog between a computerized personal assistant and a human user (abstract), the computer-implemented method comprising: 
performing dialog processing to permit the computerized personal assistant to interact with the human user in a collaborative dialog to ascertain values of parameters 
the dialog processing comprising, with a task engine of the computerized personal assistant, iteratively expanding task intentions of an intention base comprising the multiple task intentions until the computerized personal assistant and the human user collaboratively arrive at values of the parameters of the multiple task intentions of the intention base that are executable by the computerized personal assistant (0034-36, 0044-46, each user utterance used to update dialog state of system and thus the current intent models until slots parameters are filled.  At 0036 and 0044, parameters may be shared across several intents).
Lee does not specifically teach the iteratively expanding task intentions of the intention base comprising, at each iteration, using the task engine of the computerized personal assistant in evaluating a new option to be expressed via an utterance of the computerized personal assistant to the human user, the new option comprising a new constraint that has not been considered before, that is consistent with the intention base, and that reduces future options for the intention base, the collaborative dialog thereby converging on the intention base being executable by the computerized personal assistant.

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to suggest future inputs to the user as taught by Laundry in the system of Lee in order to guide users to providing proper inputs to the dialog system that will accomplish their end goal (Landry 0001-03).

Consider claim 2, Lee and Landry teach the computer-implemented method of Claim 1, wherein evaluating the new option is based on a currently active task intention (Lee 0044, user inputs to system may be informed by previous inputs, i.e. parameters from previous utterances may be used to fill slots of current intent), any constraints for the currently active task intention that have already been considered in previous 

Consider claim 5, Lee teaches the computer-implemented method of Claim 1, wherein at least two of the multiple task intentions interact with each other by one or more of a greater cost or a lesser cost of performing the at least two of the multiple task intentions together (0035-36, reducing redundancy [i.e. cost] in performing multiple tasks by sharing parameters).

Consider claim 6, Lee teaches the computer-implemented method of Claim 1, further comprising receiving, from a natural language understanding engine, a natural language interpretation of utterances of the human user to a speech recognition system (0046, input utterance parsed based on semantic analysis to determine meaning of natural speech), the natural language interpretation comprising at least one of: (i) intent data and mention list data from a statistical natural language system (0046, determine candidate task frames i.e. intents) and (ii) logical form natural language data output from a deep natural language system; and 
using the natural language interpretation as the basis for at least one of a new constraint and a new task intention for the collaborative dialog between the 

Consider claim 9, Lee and Landry teach the computer-implemented method of Claim 1, further comprising modeling the at least one of the multiple task intentions, which is initially partially specified, using at least one of: (i) an existential quantifier within a scope of the initially partially specified task intention; (ii) an incompletely specified constraint of an intended action of the initially partially specified task intention (0044, user inputs to system may be informed by previous inputs, i.e. parameters from previous utterances may be used to fill slots of current intent) and (iii) an action description, which is not yet fully decomposed, of the initially partially specified task intention

Consider claim 11, Lee teaches a computerized collaborative dialog manager system for managing a dialog between a computerized personal assistant and a human user, the computerized collaborative dialog manager system (figure 15) comprising: 
a processor (figure 15 CPU 1540); and 
a memory with computer code instructions stored thereon (Figure 15 Memory 1560), the processor and the memory, with the computer code instructions, being configured to implement: 
a task engine configured to perform dialog processing to permit the computerized personal assistant to interact with the human user in a collaborative dialog to ascertain 
the dialog processing comprising, with a task engine of the computerized personal assistant, iteratively expanding task intentions of an intention base comprising the multiple task intentions until the computerized personal assistant and the human user collaboratively arrive at values of the parameters of the multiple task intentions of the intention base that are executable by the computerized personal assistant (0034-36, 0044-46, each user utterance used to update dialog state of system and thus the current intent models until slots parameters are filled.  At 0036 and 0044, parameters may be shared across several intents).
Lee does not specifically teach the task engine comprising an option engine configured to, at each iteration, evaluate a new option to be expressed via an utterance of the computerized personal assistant to the human user, the new option comprising a new constraint that has not been considered before, that is consistent with the intention base, and that reduces future options for the intention base, the collaborative dialog thereby converging on the intention base being executable by the computerized personal assistant.
In the same field of dialog systems Landry teaches the task engine comprising an option engine configured to, at each iteration, evaluate a new option to be expressed 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to suggest future inputs to the user as taught by Laundry in the system of Lee in order to guide users to providing proper inputs to the dialog system that will accomplish their end goal (Landry 0001-03).

Claim 12 contains similar limitations as claim 2 and therefore are rejected for the same reasons.

Claim 15 contains similar limitations as claim 5 and therefore are rejected for the same reasons.

Claim 16 contains similar limitations as claim 6 and therefore are rejected for the same reasons.

Consider claim 20, Lee teaches A non-transitory computer-readable medium configured to store instructions for managing a dialog between a computerized personal assistant and a human user, the instructions (0116 computer readable media), when loaded and executed by a processor, cause the processor to manage the dialog by: 
performing dialog processing to permit the computerized personal assistant to interact with the human user in a collaborative dialog to ascertain values of parameters to execute multiple task intentions of the human user in the same collaborative dialog (0034-35, dialog system interacts with user to determine slot values [parameters] associated with intents.  Interaction may be multi-task with multiple intents), at least one of the multiple task intentions being initially partially specified (0044, user inputs to system may be informed by previous inputs, i.e. parameters from previous utterances may be used to fill slots of current intent), 
the dialog processing comprising, with a task engine of the computerized personal assistant, iteratively expanding task intentions of an intention base comprising the multiple task intentions until the computerized personal assistant and the human user collaboratively arrive at values of the parameters of the multiple task intentions of the intention base that are executable by the computerized personal assistant (0034-36, 0044-46, each user utterance used to update dialog state of system and thus the current intent models until slots parameters are filled.  At 0036 and 0044, parameters may be shared across several intents).
Lee does not specifically teach the iteratively expanding task intentions of the intention base comprising, at each iteration, using the task engine of the computerized personal assistant in evaluating a new option to be expressed via an utterance of the computerized personal assistant to the human user, the new option comprising a new constraint that has not been considered before, that is consistent with the intention base, and that reduces future options for the intention base, the collaborative dialog thereby converging on the intention base being executable by the computerized personal assistant.
In the same field of dialog systems Landry teaches the iteratively expanding task intentions of the intention base comprising, at each iteration, using the task engine of the computerized personal assistant in evaluating a new option to be expressed via an utterance of the computerized personal assistant to the human user, the new option comprising a new constraint that has not been considered before, that is consistent with the intention base, and that reduces future options for the intention base, the collaborative dialog thereby converging on the intention base being executable by the computerized personal assistant (0039-40, 0059, figure 6. Dialog system may suggest further parameters to the user to further the dialog and arrive at eventual dialog goal, for example playing a movie in figure 6. Parameters presented were not previously considered as they further limit the previous interaction. Options are reduced as the result would be a subset of the previous options i.e. movies in figure 6.  0040, 47, suggested intent frame parameters are based on probability evaluations.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to suggest future inputs to the user as taught by Laundry in the system of Lee in order to guide users to providing proper inputs to the dialog system that will accomplish their end goal (Landry 0001-03).

Claims 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Landry  as applied to claims 1 above, and further in view of Ortiz et al. (Dynamic Intention Structures for Dialog Processing).

Consider claim 7, Lee and Landry teach the computer-implemented method of Claim 1, but do not specifically teach further comprising modeling a task intention of the 
In the field of dialog system, Ortiz teaches further comprising modeling a task intention of the human user in a dynamic intention structure built using a library of task recipes specifying how domain tasks are to be carried out in a hierarchical task model (section 5, dialog system uses library of tasks models to specify how to carry out task, see figure 8 showing hierarchical features.)

Consider claim 8, Ortiz teaches the computer-implemented method of Claim 7, wherein the dynamic intention structure comprises, for each task intention: a task intention identifier, a task intention variable, an act, a constraint, and a representation of any subsidiary task dynamic intention structure (section 5, recipe generates task identifier such as commandplay, variables such as movies, an act- playing a movies, a constraint –i.e. movie without Sean Connery, subsidiary tasks such as playonTV).

Claim 17 contains similar limitations as claim 7 and therefore are rejected for the same reasons.

Claim 18 contains similar limitations as claim 8 and therefore are rejected for the same reasons.

Claims 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Landry  as applied to claims 1 above, and further in view of Hwang et al. (US PAP 2020/0043476).

Consider claim 10, Lee and Landry teach the computer-implemented method of Claim 1, but does not specifically teach further comprising, upon receiving an interpreted utterance of the human user that is unrelated to performing collaborative 
In the same field of dialog systems, Hwang teaches further comprising, upon receiving an interpreted utterance of the human user that is unrelated to performing collaborative dialog to ascertain values of parameters to execute multiple task intentions of the human user, generating a natural language response to the human user to guide the human user to return to the collaborative dialog (0108-11, when it is determined user utterance is not executable, an alternative command may be generated and the user prompted with alternative).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to present alternative prompts as taught by Hwang in the system of Lee and Landry in order to increase usability for users unfamiliar with the system (Hwang 0007-09).


Claim 19 contains similar limitations as claim 10 and therefore are rejected for the same reasons.

Allowable Subject Matter
Claims 3, 4, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  

Consider claim 3,  Lee and Landry teach the computer-implemented method of Claim 2, wherein evaluating the new option comprises presenting the new constraint for the currently active task intention, to the human user (Landry figure 6), 
However the prior art of record does not specifically teach or fairly suggest the limitations of “if the human user accepts the new constraint, updating the currently active task intention with the new constraint and updating the constraint as having been considered, (ii) if the human user rejects the new constraint, updating the constraint as having been considered, (iii) if the human user proposes a new task intention that is related in parameters to an existing task intention of the intention base, sharing parameters between the new task intention and the existing task intention in the intention base, (iv) if the human user proposes a new task intention unrelated to an existing task intention, augmenting the intention base with the new task intention, and (v) if the human user adds a new constraint or changes an existing constraint, revising the intention base to include the new constraint or changed constraint and to change any other constraints in the intention base that are affected by the new constraint or changed constraint” when combined with each and every other limitation of the claim, the base claim, and intervening claims.  Therefore claim 3 contains allowable subject matter.

Claim 4 contains allowable subject matter as it depends on and further limits claim 3.

Claim 13 contains similar limitations as claim 3 and therefore contains allowable subject matter as well.

Claim 14 contains allowable subject matter as it depends on and further limits claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the Notice of References Cited.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658